DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Shattenkirk (US 10,427,835) in view of Snyder (US 2,361,423). 
    PNG
    media_image1.png
    761
    592
    media_image1.png
    Greyscale

In re claim 1: Leslie-Shattenkirk discloses a container with an inner decorative figure 18 comprising: a container body 10 having a top cover 15, said top cover 15 including an outlet neck projecting from the central portion to engage a cap 15; and, a geometric through-peripheral wall in a lower part of the container body, said geometric through-peripheral wall having an external peripheral wall and an internal peripheral or decorative piece 18 including an upper section (top portion) with the figure or decorative piece 18 and a lower section, said lower section having a stop section (flange stop, Col.3, ll.14-21) to delimit the entrance of the figure or decorative piece towards the inside of the container; and, a lower cap 12 that is coupled to the lower part of the container body 10 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figure 2 above).
Leslie-Shattenkirk discloses the claimed invention with the exception of the following claimed limitation as taught by Snyder:
Snyder discloses the provision of multiple different combinations of connecting features of lower sections of a decorative piece 8 wherein portions of a the lower section of the decorative piece 8 comprises a first external peripheral wall to be assembled in contact with the internal peripheral wall of the through-peripheral wall geometric; and, a second peripheral wall located at the bottom of said external peripheral wall, said second peripheral wall being of a diameter greater than said first external peripheral wall (see at least figures 1, 10, 12, and 13 of Snyder).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lower portion of the container of Leslie-Shattenkirk with the step connection as taught by Snyder in order to prevent any accidental disconnecting of the decretive piece within the container while being stored or transported (see at least figures 1, 10, 12, and 13 of Snyder).  

cylinder, and any amorphous shape (see figure 2 above). 
In re claim 5: the union of a first external peripheral wall (inside 13 wall) and a second peripheral wall or base plate (perpendicular inner wall of 13) 6forms a stepped section, which serves as a stop (see figure 5) when the figure or decorative piece is introduced towards the inside of the container (see figure 2 above and 5).    
In re claim 6: the lower cap or base 12 includes: a lower plate (bottom portion of 12); an external peripheral wall (external wall with 13 of 12), which projects vertically upwards and in linear coincidence, in the same plane, with the external wall of the body 10 of the container; a first internal peripheral wall having an engaging section (section that is engaged as shown in figure 5); and, a second peripheral retaining wall (internal wall with 13 of 12) located on the inside of the lower cover or base 12 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figure 2 above and 5).     
In re claim 7: Leslie-Shattenkirk discloses a method for manufacturing a container with an inner decorative figure comprising the steps of: forming a container body 10 with an top cover, said top cover including an outlet neck projecting from a central portion to engage a cap 14; and, a through-peripheral wall in a lower part of the container body 10, said through-peripheral wall having an external peripheral wall and an internal peripheral wall, said external peripheral wall having a threaded section 11; forming a figure or decorative piece 18 including an upper section with the figure or decorative piece 18 and a lower section, said lower section or support base having a 
Leslie-Shattenkirk discloses the claimed invention with the exception of the following claimed limitation as taught by Snyder:
Snyder discloses the provision of multiple different combinations of connecting features of lower sections of a decorative piece 8 wherein portions of a the lower section of the decorative piece 8 comprises a first external peripheral wall to be assembled in contact with the internal peripheral wall of the through-peripheral wall geometric; and, a second peripheral wall located at the bottom of said external peripheral wall, said second peripheral wall being of a diameter greater than said first external peripheral wall (see at least figures 1, 10, 12, and 13 of Snyder).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lower portion of the container of Leslie-Shattenkirk with the step connection as taught by Snyder in order to prevent any accidental disconnecting of the decretive piece within the container while being stored or transported (see at least figures 1, 10, 12, and 13 of Snyder).    
.   

 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments regarding Snyder. Snyder teaches the provision of several different ways to attach a base with a container. One of ordinary skill in the art would look to other similar bases and containers to provide the desired connection between the two. Snyder teaches a container connection that meets the claimed limitations wherein the internal peripheral wall is in contact with the through-peripheral wall (see figure 1 of Snyder). With this teaching in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the connection between the base and container. The Examiner is not replacing the figure/decorative piece upper section or lower section that is taught by Leslie-Shattenkirk with the figure/decorative piece upper section or lower section that is taught by Snyder as argued by the Applicant. The Examiner is modifying the connection portions of the container and the base as taught by Snyder. The operation of attaching the container to the base may be slightly different but the combination does not affect the structure that holds the decorative piece (crystal) in place. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735